Case 19-80879   Doc 2   Filed 04/15/19   Entered 04/15/19 12:30:05   Desc Main
                           Document      Page 1 of 6
Case 19-80879   Doc 2   Filed 04/15/19   Entered 04/15/19 12:30:05   Desc Main
                           Document      Page 2 of 6
Case 19-80879   Doc 2   Filed 04/15/19   Entered 04/15/19 12:30:05   Desc Main
                           Document      Page 3 of 6
Case 19-80879   Doc 2   Filed 04/15/19   Entered 04/15/19 12:30:05   Desc Main
                           Document      Page 4 of 6
Case 19-80879   Doc 2   Filed 04/15/19   Entered 04/15/19 12:30:05   Desc Main
                           Document      Page 5 of 6
Case 19-80879   Doc 2   Filed 04/15/19   Entered 04/15/19 12:30:05   Desc Main
                           Document      Page 6 of 6
